UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULE14A (RULE14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant  Check the appropriate box: þ Preliminary Proxy Statement £Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £Definitive Proxy Statement £Definitive Additional Materials £Soliciting Material Pursuant to §240.14a-12 India Globalization Capital, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. þ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies:Common stock, par value $0.0001 per share (2) Aggregate number of securities to which transaction applies:0 shares (cash transaction) (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined):Not applicable. (4) Proposed maximum aggregate value of transaction: $70,569,972(1)* (5) Total fee paid: $2,166.50 £ Fee paid previously with preliminary materials: £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined):Not applicable. (4) Date Filed: Copies of all communications to: Michael E. Blount, Esq. Stanley S. Jutkowitz, Esq. Seyfarth Shaw LLP 131 South Dearborn, Suite2400 Chicago, Illinois 60603 (312)460-5000 * Based on an exchange rate of $1.00 INR 39.23 on November 19, 2007.Pursuant to paragraphs (c), (f)(1) and (f)(3) of Rule 457 and estimated solely for the purpose of calculating the filing fee. i Table of Contents India Globalization Capital, Inc. 4336 Montgomery Avenue Bethesda,MD,20814 (301) 983-0998 To the Stockholders of India Globalization Capital, Inc.: You are cordially invited to attend a special meeting of the stockholders of India Globalization Capital, Inc. (“IGC”), with respect to the proposed transactions by IGC acting directly or indirectly through one or more newly formed affiliates ( with IGC, the “IGC Group”). The special meeting will be held at 10.00 a.m. Eastern Time, on , 2008, at the offices of Seyfarth Shaw LLP, 815 Connecticut Ave, N.W., Suite 500, Washington, D.C. 20006. At this important meeting, you will be asked to consider and vote upon the following proposals: • to approve the “Acquisition Proposal” of IGC acting directly or indirectly through one or more newly formed affiliates, consisting of the following proposed acquisitions: a) acquisition of a 63% equity interest in Sricon Infrastructures, Limited (“Sricon”), b) the acquisition of convertible preference shares, and a direct equity interest in Techni Bharathi (“TBL”), c) the acquisition from Odeon Limited of convertible preference shares of TBL, which when converted along with the convertible preference shares purchased directly from TBL would result in IGC owning a 77% equity interest in TBL and d) the acquisition of a wind energy farm to be built by Chiranjjeevi Wind Energy Limited (“CWEL”), • to elect Sudhakar Shenoy and Suhail Nathani to IGC’s board of directors to hold office as Class A directors for a period to expire at the fourth annual meeting of stockholders; • to adopt the IGC 2008 Omnibus Incentive Plan (“Stock Plan”); and • to approve any adjournments or postponements of the special meeting to a later date or dates, if necessary, for the purpose of soliciting additional proxies. The approval of the Acquisition Proposal, the approval of the proposal to elect the director-nominees and the approval of any adjournments or postponements of this meeting are not conditioned on the approval of the other proposals listed above. However, the approval of the proposal to adopt the Stock Plan is conditioned upon the approval of the Acquisition Proposal. The affirmative vote of a majority of the shares of common stock, issued in our initial public offering, that are present in person, or by proxy, and entitled to vote at the meeting is required to approve the Acquisition Proposal. The affirmative vote of a majority of the outstanding shares of our common stock that are present in person or by proxy and entitled to vote at the meeting is required to approve adoption of the Stock Plan and the adjournment proposal. To be elected as a director a nominee must receive the affirmative vote of a plurality of the shares of our common stock present in person or represented by proxy and entitled to vote at the special meeting. Each stockholder that holds shares of the common stock issued in our initial public offering or purchased following that offering in the open market has the right to vote against the acquisition proposal and, at the same time, demand that we convert that stockholder’s shares into cash equal to a pro rata portion, or approximately $5.82per share as of September 30, 2007 of the trust account in which a substantial portion of the net proceeds of our initial public offering is deposited.If the acquisition is not completed, then your shares will not be converted to cash at this time, even if you so elected. However, if holders of 2,260,900 or more shares of common stock issued in our initial public offering, an amount equal to 20% of the total number of shares of common stock issued in the initial public offering, vote against the acquisition and demand conversion of their shares into a pro rata portion of the trust account, then we will not be able to consummate the acquisition.Our units, shares of common stock and warrants are listed on the American Stock Exchange under the symbols IGC.U, IGC, and IGC.WT, respectively.The securities of Sricon, TBL and CWEL are not listed or quoted on any Indian or US securities exchange. ii Table of Contents After careful consideration of the terms and conditions of the Acquisition Proposal, our board of directors has determined that the acquisitions and the transactions contemplated thereby are fair to and in the best interests of IGC and its stockholders. Our board of directors unanimously recommends that you vote or give instruction to vote “FOR” the acquisition proposal, “FOR” the Stock Plan proposal, “FOR” the election of each of the nominees to our board of directors and “FOR” the adjournment proposal. We are soliciting the enclosed proxy card on behalf of the board of directors, and we will pay all costs of preparing, assembling and mailing the proxy materials. In addition to mailing out proxy materials, our officers may solicit proxies by telephone or fax, without receiving any additional compensation for their services. We have requested brokers, banks and other fiduciaries to forward proxy materials to the beneficial owners of our stock. Enclosed is a notice of special meeting and proxy statement containing detailed information concerning the acquisitions and the other proposals listed above. Whether or not you plan to attend the special meeting, we urge you to read this material carefully. In particular, you should carefully consider the discussion in the section entitled “Risk Factors” beginning on page of the proxy statement. YOUR VOTE IS IMPORTANT.WHETHER YOU PLAN TO ATTEND THE SPECIAL MEETING OR NOT, PLEASE SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD AS SOON AS POSSIBLE IN THE ENVELOPE PROVIDED. This proxy statement is dated , 2007, and is first being mailed to IGC stockholders on or about , 2007. I look forward to seeing you at the meeting. Sincerely, Ram Mukunda Chief Executive Officer Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of this transaction, or passed upon the fairness or merits of this transaction or the adequacy or accuracy of the enclosed proxy statement. Any contrary representation is a criminal offense. iii Table of Contents India Globalization Capital, Inc. 4336 Montgomery Avenue Bethesda,MD20814 (301) 983-0998 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON , 2008 TO THE STOCKHOLDERS OF INDIA GLOBALIZATION CAPITAL, INC.: NOTICE IS HEREBY GIVEN that a special meeting of stockholders of India Globalization Capital, Inc. a Maryland corporation, will be held at 10:00a.m., Eastern Time, on , 2008, at the offices of Seyfarth Shaw, LLP 815 Connecticut Ave, N.W., Suite 500, Washington, D.C. 20006 for the following purposes: • to approve the “Acquisition Proposal” of IGC acting directly or indirectly through the IGC Group, consisting of the following proposed acquisitions: a) acquisition of a 63% equity interest in Sricon Infrastructures, Limited (“Sricon”), b) the acquisition of convertible preference shares, and a direct equity interest in Techni Bharathi (“TBL”), c) the acquisition from Odeon Limited of convertible preference shares of TBL, which when converted along with the convertible preference shares purchased directly from TBL would result in IGC owning a 77% equity interest in TBL and d) the acquisition of a wind energy farm to be built by Chiranjjeevi Wind Energy Limited (“CWEL”); • to elect Sudhakar Shenoy and Suhail Nathani to IGC’s board of directors to hold office as Class A directors for a period to expire at the fourth annual meeting of stockholders; • to adopt the IGC 2008 Omnibus Incentive Plan; and • to approve any adjournments or postponements of the special meeting to a later date or dates, if necessary, for the purpose of soliciting additional proxies. Our board of directors has fixed the close of business on , 2008 as the date for which our stockholders are entitled to receive notice of, and to vote at, our special meeting and any adjournments or postponements thereof.Only the holders of record of our common stock on that date are entitled to have their votes counted at our special meeting and any adjournments or postponements thereof. We will not transact any other business at the special meeting, except for business properly brought before the special meeting or any adjournment or postponement by our board of directors. Your vote is important. Please sign, date and return your proxy card as soon as possible to make sure that your shares are represented at the special meeting. If you are a stockholder of record of our common stock, you may also cast your vote in person at the special meeting.If your shares are held in an account at a brokerage firm or bank, you must instruct your broker or bank on how to vote your shares. Our board of directors unanimously recommends that you vote “FOR” the Acquisition Proposal, “FOR” the Stock Plan proposal, “FOR” the election of each of the nominees to our board of directors and “FOR” the adjournment proposal. By Order of the Board of Directors, Ram Mukunda Chief Executive Officer Date : iv Table of Contents India Globalization Capital, Inc. PROXY STATEMENT FOR SPECIAL MEETING OF STOCKHOLDERS OF India Globalization Capital, Inc. The board of directors of India Globalization Capital, Inc., which we call IGC, acting directly or indirectly through one or more newly formed affiliates (“IGC Group”), has unanimously approved the following proposed acquisitions: a) acquisition of a 63% equity interest in Sricon Infrastructures, Limited (“Sricon”), b) the acquisition of convertible preference shares, and a direct equity interest in Techni Bharathi (“TBL”), c) the acquisition from Odeon Limited of convertible preference shares of TBL, which when converted along with the convertible preference shares purchased directly from TBL would result in IGC owning a 77% equity interestin TBL and d) the acquisition of a wind energy farm from Chiranjjeevi Wind Energy Limited (“CWEL”) If approved by our stockholders, we will make the Sricon and TBL related purchases pursuant to the laws of India through a wholly owned subsidiary in Mauritius and we will make the CWEL related acquisition, also pursuant to the laws of India, through a wholly owned subsidiary in Mauritius and India.We refer to the proposed acquisitions collectively as the Acquisition Proposal. Furthermore, our board of directors has unanimously approved the adoption of the IGC 2008 Omnibus Incentive Plan, which we refer to as the Stock Plan, the nomination of two individuals to serve on our board of directors, and a proposal to authorize the adjournment or postponement of the special meeting to a later date, if necessary to permit further solicitation of proxies. If the Acquisition Proposal is approved, you will continue to hold the IGC securities that you currently own, unless you vote against the Acquisition Proposal and elect a cash conversion of your common stock, as described below. IGC was formed for the purpose of effecting a merger, capital stock exchange, asset acquisition or other similar business combination with an unidentified operating business with operations in India. Sricon and TBL are infrastructure companies that specialize in road maintenance and road building, in India.Sricon also has a contract to Build Operate and Transfer (BOT) one of the highways in India.In addition, IGC, if the Acquisition Proposal is approved, will purchase a 24-megawatt wind energy farm to be built by CWEL.It is expected that CWEL will take between 9 and 12 months to build out the wind energy farm.The wind energy farm will serve as a platform for future growth and acquisitions in the alternative energy sector in India. We believe that these acquisitions will provide you with an opportunity to participate in a company with significant growth potential in the infrastructure and alternative energy sectors in India. IGC’s units, shares of common stock and warrants are listed under the symbols IGC.U, IGC, and IGC.WT on the American Stock Exchange, respectively. The securities of Sricon, TBL and CWEL are not listed or quoted on any securities exchange. As the stockholders of IGC are not receiving any consideration or exchanging any of their outstanding securities in connection with the Acquisition Proposal, and are simply being asked to vote on the matter, it is not expected that the IGC stockholders will have any tax-related issues as a result of voting on these matters.However, if you vote against the Acquisition Proposal and elect a cash conversion of your common stock into your pro-rata portion of the trust account and as a result receive cash in exchange for your common stock, there may be certain adverse tax consequences, such as realizing a gain or loss on your investment in IGC shares. WE URGE YOU TO CONSULT YOUR OWN TAX ADVISORS REGARDING YOUR PARTICULAR TAX CONSEQUENCES. v Table of Contents Table of Contents Important Notes 1 Questions And Answers 2 Summary Term Sheet 6 The Special Meeting 12 Selective Summary Historical Financial Information 19 Risk Factors 22 Risks Associated With Our Industry And Doing Business In India 22 Risks Associated With The Acquisitions And Our Business 24 Risks Related To The Acquisition Proposal 26 Forward-Looking Statements 28 The Special Meeting 29 Proposal 1: The Acquisition Proposal 33 The Acquisition Agreements 54 Additional Investment Activity 67 Employment Agreements 68 Proposal 2: The Stock Plan Proposal 68 Proposal 3: The Nomination Proposal 71 Proposal 4: The Adjournment Proposal 71 Selected Historical Financial Information Of IGC 72 MD&A And Plan Of Operations Of IGC 74 Selected Historical Financial Information Of Sricon 78 MD&A And Plan Of Operations Of Sricon 78 Selected Historical Financial Information Of TBL 89 MD&A And Plan Of Operations Of TBL 90 Unaudited Pro Forma Condensed Financial Statement 106 Directors And Management Following The Acquisition 106 Certain Relationships And Related Transactions 115 Price Range Of Securities And Dividends 118 Stockholder Proposal 119 Delivery Of Documents To Stockholders 119 Where You Can Find Additional Information 119 Index To Financial Statements 119 Financial Statements F-1 to F-105 Annex A: 120 Annex B: 138 Annex C: 158 Annex D: 175 Annex E: 196 Annex F: 105 Annex G: 212 Annex H: 215 vi Table of Contents This proxy statement provides you with detailed information about the Acquisition Proposal, the proposed Stock Plan, the proposed nominees for election to our board of directors, the proposed adjournment proposal and the special meeting of stockholders. We encourage you to carefully read this entire document and the documents incorporated by reference. YOU SHOULD ALSO CAREFULLY CONSIDER THE RISK FACTORS BEGINNING ON PAGE. The Acquisition Proposal cannot be completed unless:(1) at least a majority of the shares of the common stock issued in our initial public offering, present in person or by proxy and entitled to vote at the special meeting as of , 2007, approve the Acquisition Proposal and (2) holders of no more than 19.99% of our publicly traded shares of common stock can vote against the transactions and exercise their right to convert their shares into a pro rata portion of the trust fund that contains substantially all of the net proceeds from both our initial public offering and our private placement.The affirmative vote of a majority of the outstanding shares of our common stock that are present in person or by proxy and entitled to vote at the meeting is required to approve adoption of the 2008 Stock Plan and the adjournment proposal.To be elected as a director a nominee must receive the affirmative vote of a plurality of the shares of our common stock present in person or represented by proxy and entitled to vote at the special meeting. IMPORTANT NOTES As used in this proxy statement, • “IGC,” “we,” “our,” and “us” refers to India Globalization Capital, Inc. or its wholly owned subsidiaries; • “IGC-M” refers to the IGC wholly owned subsidiary incorporated in Mauritius. • “Sricon” refers to Sricon Infrastructures Limited; • “TBL” refers to Techni Bharathi Limited; • “Odeon” refers to Odeon Limited; • “CWEL” refers to Chiranjjeevi Wind Energy Limited; • “IGC-Power” refers to a wholly-owned subsidiary of IGC that will hold the wind energy farm being acquired from CWEL; and • “Transaction Documents” means the documents appended as Annexes A-G and such other documents as may be required in order to consummate the Acquisition Proposal. All references to “$” or “dollars” or USD in this proxy statement refer to United States dollars, unless otherwise indicated. The following table sets forth the average exchange rate for one U.S.dollar expressed in Indian Rupees (INR, or Rs.) for each period indicated and the exchange rate at the end of such period based upon the exchange rates for the applicable dates as reported by the website www.x-rates.com. March 31, 2007 March 31, 2006 March 31, 2005 March 31, 2004 March 31, 2003 March 31, 2002 INR Rate at end of period 43.1 44.48 43.62 43.40 47.53 48.83 On September 5, 2007, the last trading day prior to the announcement of IGC’s proposed acquisitions, the exchange rate for one U.S. dollar expressed in Indian Rupees based upon the inter-bank market rates for the applicable date as reported by the website www.x-rates.com was INR 40.81. The U.S. dollar costs of the Acquisition Proposal as set forth herein are based on upon the inter-bank market rates of one U.S. dollar per INR 40.00. All statements herein with respect to the percentage of the securities of a target company to be acquired are calculated based on the capitalization of the target after giving effect to the Acquisition Proposal. 1 Table of Contents QUESTIONS AND ANSWERS The following briefly address some commonly asked questions about the Acquisition Proposal, the special meeting of the stockholders of IGC and the effect of the Acquisition Proposal on the holders of common stock of IGC. These questions and answers may not include all of the information that is important to you.
